Appeal dismissed. This is an appeal from an order of a single justice dismissing a petition to establish the truth of exceptions in an action in the Superior Court for goods sold and delivered in which the petitioner was the plaintiff. An appeal does not lie from a decision of a single justice of the Supreme Judicial Court in an action at law. Procida v. Ianiantuani, 295 Mass. 479. Lord v. Board of Selectmen of Winchester, 346 Mass. 786. We may add that we have examined the transcript and agree with the single justice that changes were necessary to cause the bill to conform to the truth.